Title: Jason Chamberlain to Thomas Jefferson, 10 May 1814
From: Chamberlain, Jason
To: Jefferson, Thomas


          Sir, Burlington,  May 10, 1814.
          I have the honour to acknowledge the receipt of your note. I shall think myself happy to have done the least, to oblige  a man to whom every virtuous American will readily acknowledge himself under so many obligations.
          I take the liberty to send you one of my Orations. It was written in haste, and in obedience to the wishes of our Corporation. It became my duty to defend the study of the Languages, which I sincerely think is useful. I would not, however, introduce them to the exclusion of one of the sciences, and I would also recommend the study of the modern Languages, and particularly the French, to the one, who is desirous of a finished education.
          We have every reason to believe that our Lake, (Champlain,) was formerly much larger than at present. Our large flats have every appearance of having been overflowed. Lake shells are found in great abundance, in the rocks, more than two miles from
			 the Lake. They may be taken entire, by breaking the stones of which they compose a part. The aspect of the land, and the quality of the soil, indicate that the waters have receded some distance
			 from
			 their former banks. I believe that some of the barriers, in the St. Lawrence, have, in times past, broken away, and that all the Lakes are much smaller than they were in former ages. I suggest
			 this idea, because that I know that you have not been inattentive to the natural history of our country, while your a Administration forms so splendid a period in our civil history.
          With veneration for your publick character, and private worth,
          I am your most obedient,Jason Chamberlain.
        